FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                           April 29, 2015
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
LOUIS D. CRAFT, JR.,

      Plaintiff - Appellant,

v.                                                         No. 14-6241
                                                    (D.C. No. 5:12-CV-01133-R)
GLOBAL EXPERTISE IN                                      (W.D. Oklahoma)
OUTSOURCING; MARY BRAZIEL,
Case Manager; MICHAEL PLUME, Unit
Manager,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, LUCERO, and McHUGH, Circuit Judges.
                  _________________________________



      After examining the briefs and appellate record, this panel determined

unanimously that oral argument would not materially assist in the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Plaintiff-appellant Louis Craft, Jr. appeals pro se1 from the district court’s

grant of summary judgment in favor of defendant-appellees Global Expertise in

Outsourcing (GEO), Michael Plume, and Mary Braziel (collectively, Defendants).

The district court granted Defendants’ motion for summary judgment on the basis

that Mr. Craft failed to properly exhaust his administrative remedies as required by

the Prison Litigation Reform Act (PLRA), 42 U.S.C. § 1997e(a). Exercising

jurisdiction pursuant to 28 U.S.C. § 1291, we affirm.

      At all times relevant to this appeal, Mr. Craft was incarcerated at the Lawton

Correctional Facility (LCF) in Lawton, Oklahoma. LCF is a private prison under

contract with the Oklahoma Department of Corrections. GEO owns and operates

LCF, where Mr. Plume and Ms. Braziel are employed.

      Mr. Craft alleges LCF authorities, including Mr. Plume and Ms. Braziel,

deprived him of soap in January 2012. According to Mr. Craft, he developed a rash

and “black sores” under his arms and between his legs as a result of the deprivation.

Mr. Craft claims he requested soap from Mr. Plume and Ms. Braziel during the last

week of January 2012, but his requests were denied.

      After filing numerous documents through LCF’s administrative grievance

process, Mr. Craft filed a complaint pursuant to 42 U.S.C. § 1983 in the U.S. District

Court for the Western District of Oklahoma, alleging violations of his rights under

the Eighth and Fourteenth Amendments to the U.S. Constitution, as well as a claim


      1
       Because Mr. Craft proceeds pro se, we construe his filings liberally. See
Garza v. Davis, 596 F.3d 1198, 1201 n.2 (10th Cir. 2010).
                                           2
for negligence under Oklahoma law. The district court referred the matter to a

magistrate judge for initial proceedings pursuant to 28 U.S.C. § 636(b). Mr. Craft and

Defendants each moved for summary judgment. Following briefing, the magistrate

judge prepared a Report and Recommendation in which he recommended the district

court grant Defendants’ motion for summary judgment, deny Mr. Craft’s motion, and

decline to exercise jurisdiction over Mr. Craft’s state-law negligence claim. The

magistrate judge based his recommendation on his conclusion that Mr. Craft had

failed to exhaust his administrative remedies as required by the PLRA. Mr. Craft

filed an Objection to the Report and Recommendation. The district court considered

Mr. Craft’s Objection, but ultimately adopted the magistrate’s Report and

Recommendation and granted Defendants’ motion for summary judgment.

      Mr. Craft then filed a motion to alter or amend the district court’s order

pursuant to Federal Rules of Civil Procedure 59(e) and 60(b). Mr. Craft argued the

district court should have excused his failure to exhaust his administrative remedies

because LCF officials thwarted his attempts to exhaust. After considering Mr. Craft’s

arguments, the district court found no clear error or manifest injustice and denied Mr.

Craft’s motion to alter or amend.

      On appeal, Mr. Craft challenges the district court’s conclusion that he failed to

exhaust his administrative remedies. He also renews his argument that any failure to

exhaust should be excused because LCF officials prevented him from complying. We

have reviewed the record before the district court, as well as the magistrate judge’s

thorough and detailed Report and Recommendation. For substantially the same

                                           3
reasons cited by the magistrate judge and adopted by the district court, we agree that

Mr. Craft failed to properly exhaust his administrative remedies and that such failure

was not the result of prison officials’ actions. Accordingly, we AFFIRM the grant of

summary judgment in favor of Defendants. We further DENY Mr. Craft’s motion to

proceed in forma pauperis and remind Mr. Craft that he remains obligated to pay the

full filing fee.

                                           Entered for the Court


                                           Carolyn B. McHugh
                                           Circuit Judge




                                           4